Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-VIII, as set forth in the Office action mailed on 4/15/2022, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1,3-7,9-11,13-23 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a backside via extending from the shield wire to the conductive feature” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first substrate comprises a doped semiconductor region directly between the shield wire and the inductor of the first interconnect structure” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an isolation structure extending into a top of the first semiconductor substrate, wherein the isolation structure surrounds the doped shield region to bound the doped shield region” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2020/0388593 A1 (“Yoshida”) and US 2013/0228894 A1 (“Yen”) are hereby cited as the closest prior art. Figure 1 of Yoshida discloses a first IC chip (3b), a second IC chip (3a), a shield structure (7) and Fig. 3 of Yen discloses an electronic component (40) in the interconnect structure (36).
However, the above prior arts by themselves or in combination with other arts does not teach the above allowable limitations for claim 1 or claim 10 or claim 15. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1,10,15 are allowed.
Dependent claims 3-7,9,11,13-14,16-23 are allowed as those inherit the allowable subject matters from claim 1,10,15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819